﻿95.	Mr. President, it "is my honour to convey to you, and to the representatives meeting here, the greetings and good wishes of His Majesty Jigme Singye Wangchuk, King of Bhutan, and to express His Majesty's whole-hearted support for the efforts which will be made during this session to resolve the complex questions which lie at the heart of the quest for world peace, security and progress.
96.	I should also like,- on behalf of the Kingdom of Bhutan, to offer you our warmest congratulations on your election as President of this thirty-third session of the General Assembly. Your assumption of this high office is a fitting tribute not only to the country you represent, but also the South American continent. The record of long and distinguished service in international diplomacy which you bring to it assures us that you will provide sound and fruitful leadership. As one of the Vice-Presidents at the current session, I wish to pledge to you the fullest co-operation of my delegation in the discharge of your heavy responsibilities.
97.	Our grateful thanks go also to your predecessor Mr. Lazar Mojsov of Yugoslavia, who won our respect by the wise and efficient manner in which he guided our deliberations at the thirty-second session of the General Assembly and at the important special sessions held during the year.
98.	This year we have much pleasure in warmly welcoming Solomon Islands to membership in this great Organization. Our complete support for this admission is evident from our sponsorship of the draft resolution to that effect. It is a fitting tribute both to the administering Power and to the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples that Solomon Islands' accession to independence has been peaceful. Its entry into the United Nations bring? us yet another step closer to our goal of universality of membership, a goal to which the Kingdom of Bhutan attaches high priority.
99.	The year 1978 has been marked by a number of positive developments on the international scene. Unfortunately these have been counterbalanced by a lack of progress in other areas and by an evident lack of willingness on the part of the parties involved to find lasting solutions to some of the critical problems facing the world community. We have seen the convening of a high-level special session on disarmament here at the United Nations, a session which impressed upon the international community the seriousness with which the world's Governments and its peoples view this long-sought and crucial goal.
100.	We have seen, too, the ninth special session on the question of Namibia, -which was held in New York, and the World Conference to Combat Racism and Racial Discrimination, held in Geneva. These meetings have been significant in showing support for the continuing struggle of the oppressed peoples in many parts of the world for their right to independence and self-determination—a struggle which continues to gain momentum.
101.	And we have seen, too, the disappointing suspension of the deliberations of the Committee Established under General Assembly Resolution 32/174, referred to as the Committee of the Whole. We very much hoped that the Committee would pursue the promise of a new kind of world _order, indeed of the New International Economic Order which we had all agreed to establish, based not on old and outdated concepts, but on the equal and harmonious development of all States, and on an equitable distribution of the world's resources and knowledge.
102.	The Kingdom of Bhutan attaches the greatest importance to the principles and objectives of non-alignment and to the Charter of the United Nations. We believe adherence to these principles by all Member States can and will show the way to world peace, a peace based not on shifting and precarious alliances, not on rivalry for spheres of influence and domination of the many by the few, but on a genuine framework of mutual respect and co-operation among nations, large and small, rich and poor.
103.	Like many non-aligned Members, we believe that all Member States should be actively and tirelessly engaged in working towards just and enduring solutions to the world's problems. We must find solutions which will bring about not a temporary abatement of tension or an illusory glimpse of peace, but a genuine and permanent stability. The history of this century has taught us all too painfully that the formation of Power blocs and military alliances among great Powers brings not peace but war, not freedom from fear but the institutionalization of fear.
104.	It was in recognition of this sobering truth that the United Nations was founded, /et the international situation today, more than three decades later, makes it clear that the lesson, learned at so great a cost, has been all too soon forgotten by the major world Powers. Tension continues to be generated by the struggle for supremacy between the two Power blocs and in the process many weak and smaller countries are being subjected to various forms of pressure and, in some cases, even exposed to threats or acts of domination and aggression. Nowhere is this situation more apparent today than in Africa and the Middle East region. There, as in many other parts of the world, developing countries are finding themselves caught up in a game of power politics not of their own making. Their already limited resources are being severely strained and their people are suffering unnecessary hardships for causes inimical to their national development.
105.	It is hard to envision lasting and universal progress towards peace as long as this situation is allowed to continue. It is not enough to pay lip service to the high ideals on which this Organization is founded. We must show ourselves ready to work constructively to bring about the new era of world peace and understanding that was the vision of the founders of the United Nations and to outlaw forever the divisive and destructive forces of imperialism, expansionism, colonialism, neo-colonialism, racism and racial discrimination.
106.	At the heart of this vision is the concept of national independence, sovereignty and self-determination. We must resolutely reject all interference in the internal affairs of other countries and maintain the inviolability of legally established national boundaries on the basis of the sovereign equality of all nations, whether big or small. It was in recognition of this very equality that the United Nations was founded.
107.	We are pleased that this year has seen the continuation of good and productive relationships between Bhutan and our neighbouring countries. It is our aim, and an integral part of our foreign policy, to establish relationships of friendship and co-operation with all countries, in the genuine spirit of non-alignment and mutual respect. In our home region, the south Asia subcontinent, the prospects for promoting peace and stability are excellent. All States have contributed to the present encouraging situation by demonstrating a spirit of conciliation and accommodation. A number of successful initiatives have been taken towards building bridges of mutual trust, understanding and cooperation. As a result, some of the major issues impeding stability have been resolved. In this context, my Government would like to express to the Janata Government in India its deep appreciation of its pragmatic and constructive policies towards its immediate neighbours.
108.	Elsewhere in the Asian region there have been some concerted efforts towards peace, although in some areas the situation has been less encouraging. We sincerely hope that the countries directly involved will be able to display a sense of real conciliation and accommodation in the interests of creating an atmosphere of renewed respect and co-operation. My delegation fully subscribes to all attempts to bring about a better, more secure life for all peoples in the region.
109.	As we meet here, the attention of the international community is focused on events in southern Africa. In Namibia, the just struggle of the people for independence and self-determination seemed to have brought promising results. We welcome Security Council resolution 435 (1978), designed to implement practical measures to lead to, the attainment of independence by the people of Namibia, and commend the Secretary-General for his forthright stand in calling for a concerted United Nations presence to ensure a peaceful transition through free and fair elections.
110.	Elsewhere in Africa, the people of Zimbabwe continue to be denied self-determination and true independence. It is clear that peace will not come to this troubled land until the majority of the people, and not just a token handful, are given the right to self-rule through a freely elected and genuinely representative government. In the meantime, under the bogus so-called coalition Government, the terror and oppression and grim toll of death continue. Acts of aggression carried out by the Smith regime against Botswana, Mozambique and Zambia are unpardonable infringements of the national sovereignty of those nations and pose a disturbing threat to peace in the area. We support the struggle of the Patriotic Front, and urge that all possible efforts be made by the United Nations to bring about a real and just settlement of the conflict.
111.	International security also continues to be threatened by the situation in the Middle East. During the past year, and recently, there have been several initiatives for peace in that region and yet the situation remains fluid. My Government believes there must be concerted efforts to move towards a comprehensive and meaningful settlement acceptable to all peoples in the area. We remain convinced that no enduring settlement can be achieved without full recognition of the inalienable right of the Palestinian people to return to their homeland and establish their own independent State and the right of all States in the area to exist within universally recognized boundaries.
112.	Our other area of concern is the Republic of Cyprus. It is to be regretted that no tangible progress has yet been made in alleviating the tension under which the people of Cyprus have lived so long. The last session of the General Assembly strongly endorsed the need for swift implementation of General Assembly resolution 3212 (XXIX) and
Security Council resolution 365 (1974). These measures provide the basis for a just settlement of the community's problems, under which the territorial unity and integrity of Cyprus would be preserved. Continuation of the dialogue between the two communities is essential if a settlement is to be achieved. We appreciate the role being played by the United Nations peace-keeping Force in Cyprus and by the Secretary-General.
113.	No task facing the international community is more imperative or of wider ranging significance than that of disarmament. We are gratified that, through the initiative of the non-aligned nations, the tenth special session of the General Assembly, devoted to disarmament, was held here this year, and that all nuclear-weapon States participated. There is no doubt that this landmark meeting was instrumental in refocusing world opinion on the whole question of disarmament and in mobilizing public support for this goal. At the same time, we share the disappointment expressed by many countries that the Final Document produced [resolution S-10/2J fell short of our expectations. As we said in our statement at that session,  it is our belief that all nations must be involved, and actively involved, in a fresh and enlightened examination of this crucial issue. In particular, we should like to see all nuclear-weapon States included in all negotiations and represented on both deliberative and negotiating bodies.
114.	In the same spirit, I should like to reaffirm the commitment of my Government to the establishment of the Indian Ocean as a zone of peace, as called for in resolution 2832 (XXVI), adopted by the General Assembly in 1971 and endorsed in the Political Declaration of the Fifth Conference of Heads of State or Government of Non-Aligned Countries, held in Colombo in 1976.  We are disappointed to find that while talks concerning this objective have been initiated by the great Powers they remain inadequate in scope and little substantive progress has been made.
115.	It has long been recognized that the disproportionate allocation of resources for military purposes is a major factor in the imbalance in the world economy. It is hard to imagine how a just economic order can ever come into being without the reallocation of even a small part of these resources for peaceful purposes.
116.	Much of the unrest in the world today is generated by the patent imbalances and inequalities in the international economic system. The economic s/stem is marked by inflation, currency fluctuations, instability in commodity prices and the growth of protectionism", These factors are of serious concern to many countries, but particularly to the developing countries, as they directly affect their development plans and over-all economic growth. The growth recession experienced by many nations, accompanied by a slackening in world trade, has, in our interdependent world, taken a heavy toll in many developing countries. The gap between rich and poor countries has widened still further. The upheaval in the world economic situation in 1973 provided a warning of the consequences of, not restructuring the international economic order. A number of important initiatives were taken. The sixth and seventh special sessions of the General Assembly outlined the framework for the establishment of a New International Economic Order. The North-South dialogue held in Paris'0 was continued at the thirty-second session of the General Assembly,'1 and it was with great hope and expectation that the Committee of the Whole was established to overview problems involved in the formation of a new economic order. That hope has not been fulfilled and it is with great disappointment that we find the work of the Committee has been suspended. The report of the Committee of the Whole [A/33134] makes clear the reasons for its failure. It points to a lack of willingness on the part of some countries to engage in constructive negotiations and to move towards agreement on a number of fundamental proposals concerning the restructuring of the international economic system. We hope that the underlying differences about the role and functioning of the Committee will be resolved so that this important work can continue without impediment.
117.	All efforts aimed at the constructive transformation of world economic conditions must take cognisance of the fact that the gap is "widening not only between the economies of the developed and developing countries, but also between those of the least developed land-locked countries and other developing countries. This is an alarming situation and we earnestly hope that further positive measures will be taken to help the land-locked countries to overcome the enormous disadvantages they face, so that the gap will not widen still further. Without such measures those countries will be hopelessly constrained in their attempts to overcome their geographical handicaps and achieve economic progress and self-reliance.
118.	Bhutan, as a land-locked developing country, has, along with others in a similar position, continued to work towards overcoming its geographical disadvantages through a constructive, balanced and realistic development strategy. We are encouraged by the progress which has been made in a short time towards our goal of economic self-reliance, and towards ensuring a full and productive life for our citizens. Under the wise and able leadership of our dynamic monarch, we look forward to the future as an active and peace-loving member of the community of nations.
119.	Next year, 1979, will be the International Year of the Child. In recognition of the importance of this Year in bringing attention to bear on improving the conditions of children everywhere, my Government has initiated a number of programmes with Bhutan. As this important year approaches it is fitting, too, to remind ourselves in the strongest possible terms of the responsibility we bear, not only towards the children of today, but towards all future generations, to forge a new era of peace, prosperity and happiness for all the world's peoples.





